Citation Nr: 1447016	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-18 587A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, wherein the Veteran's claim for entitlement to service connection for PTSD was granted and assigned an initial 30 percent rating, effective May 26, 2009.  The case is now under the jurisdiction of the Philadelphia, Pennsylvania RO.  

A November 2013 rating decision assigned a higher initial rating of 70 percent for service-connected PTSD, effective May 26, 2009.  The Board characterized the issue as it appears on the title page of this decision.  AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the appeal, the Veteran revoked his private representation in favor of the Veterans of Foreign Wars of the United States and a VA Form 21-22 was received in January 2012.  The representative is properly listed as the Veterans of Foreign Wars of the United States.  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim of entitlement to a TDIU was raised in connection with the increased rating issue on appeal.  However, a March 2014 rating decision granted entitlement to a TDIU, effective May 26, 2009, the date of the grant of service connection for PTSD.  This action represents a total grant of the benefit sought with respect to this issue and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).



FINDING OF FACT

In August 2014 written correspondence from the Veteran's representative, it was requested that the issue on appeal be withdrawn.   


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an initial rating in excess of 70 percent for service-connected PTSD are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to an initial rating in excess of 70 percent for service-connected PTSD.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  

In August 2014 written correspondence from the Veteran's representative, it was indicated that the Veteran desired to withdraw his appeal, and it was requested that the appeal be dismissed.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to an initial rating in excess of 70 percent for PTSD, it is dismissed.



ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


